Citation Nr: 1635102	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-26 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of the claim is now with the RO in Phoenix, Arizona.  

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge in an April 2016 videoconference hearing.  A transcript of this hearing is associated with the record. 

The Board notes that at that hearing, the Veteran was represented by J.I.  It was later determined that J.I. was part of an organization that is unaccredited to represent veterans before VA.  The Veteran was so informed in a June 2016 letter.  He was given 30 days to choose a new representative or the Board would assume that he wished to proceed unrepresented.  In July 2016, the Veteran informed the Board he wished to proceed unrepresented.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the time of his April 2016 hearing, the Veteran submitted new evidence from the VA medical center.  The evidence includes VA treatment records from 2016 documenting treatment for psychiatric disorders diagnosed as depression, anxiety, and PTSD.  At that time, the Veteran's purported representative noted that the records should be considered by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

While on remand, another VA examination shall be provided.  If VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a 2010 VA examination was provided.  Because PTSD was not diagnosed, no etiology opinion was provided regarding the other diagnosed psychiatric disabilities of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that the scope of a claim cannot be limited only to the condition stated, but must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim").  Here, there are diagnoses of anxiety disorder and adjustment disorder.  The Veteran has reported in-service stressors and he and his wife have reported psychiatric symptoms since Vietnam.  Accordingly, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any Vet Center records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder, to include PTSD, had its onset in, or is otherwise caused by, the Veteran's military service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Readjudicate the issue on appeal with consideration of all evidence obtained since the issuance of the August 2012 Statement of the Case.  Specifically, the Veteran submitted pertinent evidence at the time of his April 2016 hearing.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

